Citation Nr: 0917470	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-05 989	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20% for right elbow 
fracture residuals prior to mid-September 2005.

2.  Entitlement to a rating in excess of 30% for a status 
post right elbow replacement since November 2006.

3.  Entitlement to an increased rating for right 5th 
metacarpal removal residuals with bone graft, currently 
evaluated as 10% disabling.

4.  Entitlement to a compensable rating for a left tibia 
donor site scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1946 to August 1949, 
and from August 1950 to March 1952.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2003 rating action that denied 
service connection for bilateral hearing loss, tinnitus, 
hypertension, and gout, a rating in excess of 20% for right 
elbow fracture residuals, a rating in excess of 10% for right 
5th metacarpal removal residuals with bone graft, and a 
compensable rating for a left tibia donor site scar.

By rating action of January 2004, the RO granted service 
connection for bilateral hearing loss and tinnitus; this 
constitutes a full grant of the benefits sought on appeal 
with respect to those issues.

In August 2005, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO.

In November 2007, the undersigned VLJ advanced this appeal on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

By decision of December 2007, the Board denied service 
connection for hypertension and gout, and remanded the issues 
of a rating in excess of 20% for right elbow fracture 
residuals, a rating in excess of 10% for right 5th metacarpal 
removal residuals with bone graft, and a compensable rating 
for a left tibia donor site scar to the RO for further 
development of the evidence and for due process development.

By rating action of January 2009, the RO granted a temporary 
total rating (T/TR) of 100% under the provisions of 38 C.F.R. 
§ 4.30 (2008) for a status post right elbow replacement from 
mid-September 2005 through October 2006, and assigned a 
schedular 30% rating from November 2006; the matters of a 
rating in excess of 20% for right elbow fracture residuals 
prior to mid-September 2005, and a rating in excess of 30% 
for a status post right elbow replacement since November 2006 
remain for appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to mid-September 2005, the veteran's right elbow 
fracture residuals were manifested by complaints of pain, 
with objective findings showing severe osteoarthritis and 
good range of elbow motion, and were productive of no more 
than moderate functional disability.

3.  Since November 2006, the veteran's status post right 
elbow replacement has been manifested by limited use of that 
upper extremity due to limited elbow range of motion, without 
pain, fatigue, weakness, lack of endurance, incoordination, 
or additional limitation of elbow motion with repetitive use.

4.  The veteran's right 5th metacarpal removal residuals with 
bone graft are manifested by complaints of hand pain and 
stiffness, with objective findings showing limited finger 
range of motion, decreased hand grip, osteoarthritis, and 
diminished manual dexterity, with no evidence of impairment 
of muscle function on recent examination.

5.  The veteran's left tibia donor site scar is non-
symptomatic and non-disfiguring on examinations; is not deep, 
unstable, or painful on examination; does not cause limited 
motion or occupy an area or areas exceeding 6 square inches 
(39 sq. cm.); and does not limit the function of the affected 
tibia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20% for right 
elbow fracture residuals prior to mid-September 2005 are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.59, 4.71, 4.71a, Diagnostic Codes 5206, 5207, 5208, 
5209 (2008).

2.  The criteria for a rating in excess of 30% for a status 
post right elbow replacement since November 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.59, 4.71, 4.71a, Diagnostic Codes 5052, 5205, 
5206, 5207 (2008).

3.  The criteria for a rating in excess of 10% for right 5th 
metacarpal removal residuals with bone graft are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.56, 4.73, Diagnostic Codes 5307, 5308, 5309 (2008).

4.  The criteria for a compensable rating for a left tibia 
donor site scar are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.321 and Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10,  4.31, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2008).
.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, a February 2003 pre-rating RO letter informed 
the Veteran and his representative of the VA's 
responsibilities to notify and assist him in his claims, 
including the type of evidence required to establish 
entitlement to a higher rating (evidence showing that a 
disability had increased in severity).  A June 2008 post-
rating RO letter informed them that, if an increase in 
disability was found, a disability rating would be determined 
by applying relevant DCs which provided for a range in 
severity from 0% to 100%, based on the nature and symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  That 2008 letter also provided examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to higher compensation - e.g., 
competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing a 
worsening of the disability.  Thereafter, the Veteran and his 
representative were afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Additionally, the February 2003 RO letter provided notice 
that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2003 and 2008 RO 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial rating action on appeal.  
However, the Board finds that any delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
any adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
Veteran has been notified of what was needed to substantiate 
his claims, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the 2003 and 2008 RO notice letters, the RO 
gave the Veteran further opportunities to furnish information 
and/or evidence pertinent to the claims before it 
readjudicated them on the basis of all the evidence of record 
by rating action of January 2009 and in April 2009 (as 
reflected in the Supplemental Statement of the Case (SSOC)).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
the rating code information was furnished to the Veteran in 
the January 2004 SOC and the April 2009 SSOC, and that this 
suffices for Dingess/Hartman.  The RO also afforded him 
proper notice pertaining to the degree of disability and 
effective date information in the June 2008 letter. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, including post-service VA medical 
records up to 2008.  The veteran was afforded comprehensive 
VA examinations in February 2003 and December 2008.  A 
transcript of the veteran's August 2005 Board hearing 
testimony has been associated with the claims folder and 
considered in adjudicating these claims.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for additional development 
to create any additional evidence for consideration in 
connection with the matters on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

A.  A Schedular Rating in Excess of 20% for Right Elbow 
Fracture Residuals    Prior to Mid-September 2005

The Veteran contends that his right elbow disability was more 
than 20% disabling prior to mid-September 2005, and he gave 
testimony to this effect at the Board hearing.

Under the applicable criteria, a 20% rating is warranted when 
flexion of the forearm of the major upper extremity is 
limited to 90 degrees.  A 30% rating requires flexion to be 
limited to 70 degrees.  A 40% rating requires flexion to be 
limited to 55 degrees. A 50% rating requires flexion to be 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

A 20% rating is warranted when extension of the forearm of 
the major upper extremity is limited to 75 degrees.  A 30% 
rating requires extension to be limited to 90 degrees.  A 40% 
rating requires extension to be limited to 100 degrees. A 50% 
rating requires extension to be limited to 110 degrees.  
38 C.F.R. § 4.71a, DC 5207.

A 20% rating is warranted when flexion of the forearm of an 
upper extremity is limited to 100 degrees and extension of 
the same forearm is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5208.  20% is the sole rating available under DC 
5208.

A 20% rating is warranted for residuals of fracture of an 
elbow joint when there is marked cubitus varus or cubitus 
valgus deformity, or when there is an united fracture of the 
head of the radius.  A 60% rating requires a flail elbow 
joint of the major upper extremity.  38 C.F.R. § 4.71a, DC 
5209.

A 40% rating is warranted for favorable ankylosis of the 
elbow of the major upper extremity.  Ankylosis is considered 
to be favorable when the joint is fixed in an angle between 
90 and 70 degrees.  A 50% rating requires ankylosis at an 
intermediate angle.  Ankylosis is considered to be at an 
intermediate angle when the joint is fixed in an angle of 
more than 90 degrees or between 70 and 50 degrees.  A 60% 
rating requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when the joint is fixed in an 
angle of less than 50 degrees, or when there is a complete 
loss of supination or pronation.  38 C.F.R. § 4.71a, DC 5205.

The standard range of elbow flexion is from 0 to 145 degrees.  
The standard range of forearm pronation is from 0 to 80 
degrees, and supination is from 0 to 85 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 20% is not warranted for right elbow fracture residuals 
under any applicable rating criteria at any time during the 
rating period under consideration.  

November 2001 and March 2002 VA outpatient evaluations 
indicated that the veteran's right elbow pain was controlled.  
The assessments on each occasion were stable right elbow 
pain, likely degenerative joint disease.  

On February 2003 VA QTC examination, the Veteran complained 
of chronic right elbow pain associated with stiffness.  He 
was right-handed.  Posture was normal.  On examination, right 
elbow flexion was to 90 degrees with pain, extension was to  
-30 degrees with pain, pronation was to 80 degrees without 
pain, and supination was to 85 degrees without pain.  The 
diagnosis was right elbow impairment with arthritis, and the 
examining physician commented that there was evidence of 
limited elbow range of motion and mild deformity of the 
olecranon.

June 2003 VA outpatient examination showed mild decreased 
right elbow range of motion and no swelling.  March 2004 
outpatient examination showed right elbow deformity with mild 
tenderness and decreased range of motion.  X-rays revealed 
synovial osteochondromatosis.  Both the ulnar and radial 
aspects of the elbow joint were narrowed with marginal 
osteophytic change.  There was chondrocalcinosis of the 
radial head, moderate degenerative change with mild valgus 
deformity of the elbow, and diffuse osteopenia.  Outpatient 
examination in October showed a bony right elbow 
prominence/deformity with good range of motion.  There was no 
tenderness to palpation.  The assessment was right elbow 
pain/weakness.  In November 2004, the Veteran complained of 
impairment in his ability to pick up and lift objects.  
Current examination of the right elbow showed flexion to 85 
degrees, extension to 20 to 25 degrees, and normal external 
and internal rotation.  There was no pain on palpation.  
March 2004 X-rays were noted to show severe right elbow 
osteoarthritis.  The assessment was severe right elbow 
osteoarthritis with moderate functional disability and 
ability to perform all activities of daily living.     

On March 2005 VA outpatient evaluation, the Veteran 
complained of difficulty lifting food with a fork and with 
any arm use.  Current examination showed a bony right elbow 
prominence/deformity with good range of motion.  Right elbow 
X-rays in April 2005 revealed no significant change from 
March 2004, with moderate to advanced degenerative change.  
Outpatient examination in early May 2005 showed painful 
crepitus with right elbow range of motion from 30 to 90 
degrees.  Sensation was intact.  When seen again in mid-May, 
right elbow range of motion was from  30 to 85 degrees with 
only mild pain at the extremes of motion.  Pronation and 
supination were full, with some crepitus.  Right elbow X-rays 
in May 2005 revealed no significant change from March 2004, 
with moderate to advanced degenerative change.  On late May 
2005 outpatient examination, the Veteran complained of 
progressive difficulty in extending and flexing the right 
elbow.  Current examination showed some right elbow deformity 
and decreased range of motion.  The impression was right 
elbow traumatic osteoarthritis.  July examination showed 
right elbow flexion to 90 degrees and extension to 45 
degrees.  Pronation and supination were nearly full.  There 
was tenderness to palpation.  X-rays revealed severe 
degenerative changes of the ulnohumeral joint.    
         
As documented above, the Board finds that the medical 
evidence does not indicate at least the level of right elbow 
impairment that would warrant the next-higher   30% schedular 
rating under DC 5206 or 5207 at any time prior to mid-
September 2005, that is, right elbow flexion limited to 70 
degrees or extension limited to 90 degrees, respectively.  
The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's right elbow 
disability, but finds that no higher evaluation is assignable 
at any time prior to mid-September 2005.  In view of the 
findings consistently showing measurable range of right elbow 
motion during the entire rating period under consideration, a 
rating under DC 5205 for ankylosis is not appropriate.  
Likewise, a rating under  DC 5209 is not appropriate, 
inasmuch as no flail right elbow joint has ever been 
objectively demonstrated.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher evaluation was assignable for the right 
elbow at any time prior to mid-September 2005.  Although 
right elbow range of motion was limited by pain on February 
2003 VA QTC examination, it was not limited by fatigue, 
weakness, incoordination, or lack of endurance.  The 
assessment on November 2004 VA evaluation was that the 
veteran's right elbow was only moderately disabling.      May 
2005 VA evaluation showed only mild pain at the extremes of 
right elbow motion.  Hence, the record presents no basis for 
assignment of any higher rating based on 38 C.F.R. § 4.40 or 
4.45 or DeLuca factors alone.  

With respect to 38 C.F.R. § 4.7 and DeLuca, the Board has 
considered the veteran's subjective complaints together with 
the objective findings on examinations, and finds that the 
evidence does not show that the right elbow fracture 
residuals more nearly approximated the next-higher 30% 
schedular rating under DC 5206 or 5207 at any time prior to 
mid-September 2005.  In this regard, the Board notes that, in 
mid-May 2005, right elbow range of motion was from 30 to 85 
degrees, with only mild pain at the extremes of motion, and 
elbow X-rays revealed no significant change from March 2004, 
with moderate to advanced degenerative change; and July 2005 
examination showed right elbow flexion to 90 degrees and 
extension to 45 degrees, with nearly full pronation and 
supination. 

For all the foregoing reasons, the Board finds that a 
schedular rating in excess of 20% for right elbow fracture 
residuals is not warranted under any pertinent provision of 
the rating schedule at any time prior to mid-September 2005, 
inasmuch as the factual findings do not show distinct time 
periods where that disability exhibited symptoms that would 
warrant different ratings, and the claim must thus be denied.  
See Hart v. Mansfield, 21 Vet. App. 505.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Schedular Rating in Excess of 30% for a Status Post 
Right Elbow Replacement Since November 2006

The Veteran contends that his right elbow replacement is more 
disabling than currently evaluated.

Under the applicable criteria, replacement of the elbow joint 
of the major upper extremity with a prosthesis warrants a 
100% schedular rating for a 1-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for 1 month 
following hospital discharge pursuant to 38 C.F.R. § 4.30.  
Thereafter, a 50% schedular rating is warranted if there are 
chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to DCs 5205 through 
5208.  The minimum schedular rating is 30%.  38 C.F.R. 
§ 4.71a, DC 5052.

A 20% rating is warranted when flexion of the forearm of an 
upper extremity is limited to 100 degrees and extension of 
the same forearm is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5208.  20% is the sole rating available under DC 
5208.

A 30% rating is warranted when flexion of the forearm of the 
major upper extremity is limited to 70 degrees.  A 40% rating 
requires flexion to be limited to 55 degrees. A 50% rating 
requires flexion to be limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5206.

A 30% rating is warranted when extension of the forearm of 
the major upper extremity is limited to 90 degrees.  A 40% 
rating requires extension to be limited to 100 degrees. A 50% 
rating requires extension to be limited to 110 degrees.  
38 C.F.R. § 4.71a, DC 5207.

A 40% rating is warranted for favorable ankylosis of the 
elbow of the major upper extremity.  Ankylosis is considered 
to be favorable when the joint is fixed in an angle between 
90 and 70 degrees.  A 50% rating requires ankylosis at an 
intermediate angle.  Ankylosis is considered to be at an 
intermediate angle when the joint is fixed in an angle of 
more than 90 degrees or between 70 and 50 degrees.  A 60% 
rating requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when the joint is fixed in an 
angle of less than 50 degrees, or when there is a complete 
loss of supination or pronation.  38 C.F.R. § 4.71a, DC 5205.

The standard range of elbow flexion is from 0 to 145 degrees.  
The standard range of forearm pronation is from 0 to 80 
degrees, and supination is from 0 to 85 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 30% is not warranted for a status post right elbow 
replacement under any applicable rating criteria at any time 
during the rating period under consideration.  In arriving at 
this determination, the Board notes that a T/TR of 100% was 
assigned for the right elbow replacement under the provisions 
of 38 C.F.R. § 4.30 from mid-September 2005 through October 
2006, followed by assignment of a schedular 30% rating from 
November 2006.  Thus, the period that the T/TR was in effect 
has been excluded from consideration for increase under the 
schedular rating criteria.
 
In mid-September 2005, the Veteran underwent a total right 
elbow arthroplasty at a VA medical facility.  

November 2006 VA outpatient evaluation of the Veteran status 
post right elbow joint replacement showed no edema of the 
extremities.  He was noted to have completed occupational 
therapy.  Subsequent VA medical records show regular 
outpatient follow-up evaluations of the Veteran for his right 
elbow replacement through October 2008.

On December 2008 VA examination, the Veteran stated that he 
had no pain status post right elbow replacement, but that he 
had numbness and trouble raising the arm.  Current 
examination of the right elbow showed no edema, effusion, 
instability, weakness, tenderness, redness, heat, or 
ankylosis.  There was a 30-degree right elbow flexion 
contracture, allowing flexion only from 30 to 100 degrees.  
July      X-rays revealed a right elbow prosthesis.  The 
diagnosis was status post right elbow fracture with resultant 
post-traumatic arthritis, which in turn led to right elbow 
arthroplasty, with current residuals including limited right 
elbow range of motion.  The physician commented that the 
Veteran had limited use of the right upper extremity due to 
limited elbow range of motion, but that a tendon transfer 
procedure permitted him to do some pinching on the right.      

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of right elbow 
impairment that would warrant a schedular rating in excess of 
30% under DC 5052 or by analogy to DCs 5205 through 5208 at 
any time since November 2006.  In this regard, the Board 
notes that a 50% schedular rating under DC 5052 is not 
warranted, inasmuch as the above evidence does not show 
chronic right elbow residuals consisting of severely painful 
motion or severe weakness at any time since November 2006.  
Rather, the evidence shows no more than intermediate degrees 
of residual weakness, pain, and limitation of motion 
warranting no more than the minimum schedular 30% rating.  
Neither does the evidence show at least the level of right 
elbow impairment that would warrant the next-higher 40% 
schedular rating by analogy to DCs 5206, 5207, or 5205 at any 
time prior to mid-September 2005, that is, right elbow 
flexion limited to 55 degrees, extension limited to 100 
degrees, or favorable ankylosis with the joint fixed in an 
angle between 90 and 70 degrees, respectively.  

With respect to DeLuca, 8 Vet. App. at 204-7, the Court held 
that, in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
While limitation of motion is a consideration in evaluating 
the extent of residuals of elbow replacement under     DC 
5052, the symptomatology cited by DeLuca is contemplated 
under that DC.  As indicated above, DC 5052 specifically 
provides a 50% schedular rating if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity, and that, with 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5205 through 5208.  Since the symptoms considered in 
DeLuca were deemed by the Court to be those over and above 
the measured limitation of motion of the affected joint, the 
Court found that the rule against pyramiding did not apply.  
In this case, however, the symptoms contemplated by DeLuca 
and by the rating schedule for evaluating residuals of elbow 
replacement are essentially identical.  The rule against 
pyramiding, which precludes the evaluation of the same 
service-connected disability under different DCs for the 
purpose of artificially increasing the service-connected 
evaluation, would rightly apply.  38 C.F.R. § 4.14.  In any 
event, December 2008 VA examination showed no pain, fatigue, 
weakness, lack of endurance, incoordination, or additional 
limitation of right elbow motion with repetitive use.  Hence, 
the record presents no basis for assignment of any higher 
rating based on 38 C.F.R. § 4.40 or 4.45 or DeLuca factors 
alone.

With respect to 38 C.F.R. § 4.7 and DeLuca, the Board has 
considered the veteran's subjective complaints together with 
the objective findings on examinations, and finds that the 
evidence does not show that the status post right elbow 
replacement more nearly approximates a schedular rating in 
excess of 30% under DC 5052 or by analogy to DCs 5205 through 
5208 at any time since November 2006.  In this regard, the 
Board notes that on December 2008 VA examination, the Veteran 
stated that he had no pain status post right elbow 
replacement; current examination of the right elbow showed no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, or ankylosis; and the physician commented that the 
Veteran had limited use of the right upper extremity due to 
limited elbow range of motion, but that a tendon transfer 
procedure permitted him to do some pinching on the right.      

For all the foregoing reasons, the Board finds that a 
schedular rating in excess of 30% for a status post right 
elbow replacement is not warranted under any pertinent 
provision of the rating schedule at any time since November 
2006, inasmuch as the factual findings do not show distinct 
time periods where that disability exhibited symptoms that 
would warrant different ratings, and the claim must thus be 
denied. See Hart v. Mansfield, 21 Vet. App. 505.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  A Schedular Rating in Excess of 10% for                                                       
Right 5th Metacarpal Removal Residuals with Bone Graft

The Veteran contends that his right hand disability is more 
disabling than currently evaluated, and he gave testimony to 
this effect at the Board hearing.  

Under the criteria of 38 C.F.R. § 4.73, DC 5309 (pertaining 
to function of Muscle Group IX), the forearm muscles act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
intrinsic muscles of the hand consist of the thenar eminence; 
the short flexor, opponens, abductor, and adductor of the 
thumb; the hypothenar eminence; the short flexor, opponens, 
and abductor of the little finger; 4 lumbricales; and 4 
dorsal and   3 palmar interossei.  The hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Injuries are to be rated on limitation of 
motion, with a minimum schedular rating of 10%.

Under the criteria of 38 C.F.R. § 4.73, DC 5308 (pertaining 
to function of Muscle Group VIII, affecting extension of the 
wrist, fingers, and thumb; abduction of the thumb; and 
muscles arising mainly from the external condyle of the 
humerus: the extensors of carpus, fingers, and thumb; and the 
supinator), moderate impairment of function of the dominant 
extremity warrants a 10% rating.  20% and 30% ratings require 
moderately-severe and severe impairment of function, 
respectively.
 
Under the criteria of 38 C.F.R. § 4.73, DC 5307 (pertaining 
to function of Muscle Group VII, affecting flexion of the 
wrist and fingers, and muscles arising from the internal 
condyle of the humerus: the flexors of the carpus and long 
flexors of the fingers and thumb; and the pronator), moderate 
impairment of function of the dominant extremity warrants a 
10% rating.  30% and 40% ratings require moderately-severe 
and severe impairment of function, respectively.

Moderate muscle disability requires a showing of a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence must show inservice treatment for 
the wound, and there must be a record of consistent complaint 
of 1 or more cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), particularly a lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings must include entrance and (if present) 
exit scars, small or linear, indicating the short track of 
the missile through muscle tissue.  There must be some loss 
of deep fascia or muscle substance, or impairment of muscle 
tonus and loss of power or a lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately-severe muscle disability requires a showing of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  There must be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4).  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 10% for right 5th metacarpal removal residuals with bone 
graft is not warranted under any applicable rating criteria 
at any time during the rating period under consideration.  
While the objective findings show limited finger range of 
motion, decreased hand grip, osteoarthritis, and diminished 
manual dexterity, there was no recent evidence of impairment 
of muscle function.

On February 2003 QTC VA examination, the Veteran complained 
of right hand stiffness, and difficulty gripping and grasping 
and closing the hand.  He denied numbness and tingling.  On 
examination of the right hand, the Veteran could make a tight 
fist without difficulty.  Hand strength was normal.  There 
was evidence of painful motion, and Heberden's nodes on all 
fingers.  There was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Range of motion of the right fingers was limited 
by pain, but was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  The Veteran was able to tie 
and untie his shoelaces and button and unbutton without 
difficulty.  Although he would have difficulty with pushing 
and pulling, he was able to pick up a piece of paper and tear 
it with the right hand, as well as twist, probe, touch, and 
express.  Right hand X-rays revealed osteoarthritis at the 
bases of all of the distal phalanges, with narrowing of all 
of the distal interphalangeal joint spaces.  The diagnoses 
were right 5th metacarpal removal residuals with bone graft 
and right hand degenerative arthritis, and the physician 
commented that range of motion of the fingers was limited, 
with evidence of Heberden's nodes bilaterally, and manual 
dexterity was diminished.       

November 2004 VA outpatient examination showed loss of 
sensation in the right  5th digit.  Examination in March 2005 
showed good right hand range of motion, with weakness in the 
hand and wrist compared to the left.  Examination in May 
showed nodular fingers with swollen distal and proximal 
interphalangeal joints.  Gross muscle strength was equal in 
the extremities.  Neurological examination was intact, 
without atrophy or gross weakness.  In July, motor and 
sensory examination was intact, and grip strength was 3/5.  
On examination during VA hospitalization in September, the 
Veteran gave an over 50-year history of some right 5th finger 
numbness.  On November 2006 VA outpatient examination, the 
Veteran stated that his right hand was alright; it had 
limitations, but he was doing fine.  On examination, 
osteoarthritic changes were seen in both hands.  

On December 2008 VA examination, hand strength was slightly 
reduced on the right, and there was no ankylosis.  The 
Veteran was able to tie his shoelaces, fasten buttons, and 
pick up a piece of paper and tear it.  On range of motion 
testing of the thumbs and fingers, there was no pain, 
fatigue, weakness, lack of endurance, or incoordination with 
repetitive use, or additional limitation of range of motion 
with repetitive use.  On neurological testing, hand grip was 
decreased on the right compared to the left, and there was 
decreased sensation along the ulnar aspect of the right 
forearm and hand.  July right hand X-rays revealed 
osteoarthritis and sclerosis of the 5th metacarpal, with 
narrowing and deformity of the 5th metacarpal joint.  The 
diagnosis was status post excision of the right 5th 
metacarpal with bone graft, with post-traumatic arthritis of 
the right metacarpal joint.  The physician commented that he 
did not appreciate muscle impairment related to the 5th 
metacarpal surgery.     

Clearly, the above-described evidence provides no basis for 
more than a 10% rating under DC 5309, 5308, or 5307 for right 
5th metacarpal removal residuals with bone graft at any time 
during the rating period under consideration, as there has 
been no evidence of the symptoms required for a 20% rating 
under DC 5308, i.e., moderately severe impairment of function 
of Muscle Group VIII, or a 30% rating under DC 5307, i.e., 
moderately-severe impairment of function of Muscle Group VII; 
rather, the Board finds that those delineated symptoms are 
not characteristics of the veteran's current right 5th 
metacarpal removal residuals.  While the objective findings 
show limited finger range of motion, decreased hand grip, 
osteoarthritis, and diminished manual dexterity, there was no 
evidence of impairment of muscle function on the most recent 
2008 VA examination.

The Board finds that any pain associated with the veteran's 
right 5th metacarpal removal residuals with bone graft, and 
any resulting functional loss (i.e., limitation of motion), 
are contemplated in the relevant rating criteria for 
evaluating muscle injuries, and have been considered in the 
assignment of the current 10% rating.  Simply stated, the 
Veteran is not entitled to a higher rating on the basis of 
consideration of these factors, alone.  

In this regard, the Board notes that in DeLuca, 8 Vet. App. 
at 204-7, the Court held that, in evaluating a service-
connected joint disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including use during flare-ups.  While 
limitation of motion is a consideration in evaluating the 
extent of injury in cases of muscle disability, the 
symptomatology cited by DeLuca is contemplated in the 
evaluation of muscle injuries under the muscle injury DCs set 
forth in 38 C.F.R. § 4.73.  As indicated above, the rating 
schedule specifically provides that, for rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Since the symptoms 
considered in DeLuca were deemed by the Court to be those 
over and above the measured limitation of motion of the 
affected joint, the Court found that the rule against 
pyramiding did not apply.  In this case, however, the 
symptoms contemplated by DeLuca and by the rating schedule 
for evaluating muscle injuries are essentially identical.  
The rule against pyramiding, which precludes the evaluation 
of the same service-connected disability under different DCs 
for the purpose of artificially increasing the service-
connected evaluation, would rightly apply.  38 C.F.R. § 4.14.

With respect to 38 C.F.R. § 4.7 and DeLuca, the Board has 
considered the veteran's subjective complaints together with 
the objective findings on examinations, and finds that the 
evidence does not show that the right 5th metacarpal removal 
residuals with bone graft more nearly approximate a schedular 
rating in excess of 10% under any applicable rating criteria 
at any time during the rating period under consideration.  In 
this regard, the Board notes that, although the Veteran 
complained of right hand stiffness, and difficulty gripping 
and grasping and closing the hand on February 2003 VA QTC 
examination, he could make a tight fist without difficulty, 
and hand strength was normal.  There was evidence of painful 
motion, but there was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness, and the Veteran was able to tie and untie his 
shoelaces and button and unbutton without difficulty.  While 
manual dexterity was diminished, the Veteran was able to pick 
up a piece of paper and tear it with the right hand, as well 
as twist, probe, touch, and express.  March 2005 VA 
examination showed good right hand range of motion, and 
neurological examination in May was intact, without atrophy 
or gross weakness.  In July, motor and sensory examination 
was intact, and grip strength was 3/5.  On November 2006 VA 
outpatient examination, the Veteran stated that his right 
hand was alright; it had limitations, but he was doing fine.  
On December 2008 VA examination, right hand strength was only 
slightly reduced.  The Veteran was able to tie his shoelaces, 
fasten buttons, and pick up a piece of paper and tear it.  On 
range of motion testing of the thumbs and fingers, there was 
no pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive use, or additional limitation 
of range of motion with repetitive use.  Significantly, the 
physician commented that he did not appreciate muscle 
impairment related to the 5th metacarpal surgery.     

For all the foregoing reasons, the Board finds that a 
schedular rating in excess of 10% for right 5th metacarpal 
removal residuals with bone graft is not warranted under any 
pertinent provision of the rating schedule at any time during 
the rating period under consideration, inasmuch as the 
factual findings do not show distinct time periods where that 
disability exhibited symptoms that would warrant different 
ratings, and the claim must thus be denied.  See Hart v. 
Mansfield, 21 Vet. App. 505.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

D.  A Compensable Rating for a Left Tibia Donor Site Scar
 
The Veteran contends that his scar disability is more 
disabling than currently evaluated.

Under the criteria of 38 C.F.R. § 4.118, DC 7801, scars that 
involve an area other than the head, face, or neck that are 
deep or that cause limited motion, with an area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10% rating.  
A 20% rating requires an area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30% rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40% rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  A deep scar is one associated with underlying soft 
tissue damage.

Under the criteria of DC 7802, scars that involve an area 
other than the head, face, or neck that are superficial and 
that do not cause limited motion, but involve an area of 144 
square inches (929 sq. cm.) or greater, warrant a 10% rating.  
10% is the only rating assignable under DC 7802.  Scars in 
widely separated areas, as on 2 or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25 (2008).  A superficial scar is one not 
associated with underlying soft tissue damage.

Under the criteria of DC 7803, superficial scars that are 
unstable warrant a 10% rating.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  10% is the only rating 
assignable under DC 7803.

Under the criteria of DC 7804, superficial scars that are 
painful on examination warrant a 10% rating.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  10% is the only rating assignable under DC 7804.

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Under the criteria of DC 7805, scars may also be rated on the 
basis of any related limitation of function of the body part 
which they affect.

Considering the evidence in light of the above criteria, the 
Board finds that the record does not support a compensable 
schedular rating for the veteran's left tibia donor site scar 
at any time during the rating period under consideration.

On February 2003 VA QTC examination, the Veteran denied any 
symptoms with respect to the left tibial area scar from the 
previous donor graft site.  Examination of the left lower 
extremity showed a 12 cm. non-disfiguring scar on the 
anterior tibia at the donor site.  The scar was soft, non-
tender, and at the level of the skin, and it appeared mildly 
dark.  There was no evidence of adherence, drainage, or 
exudates.  The diagnosis was non-symptomatic, non-disfiguring 
left tibia bone donor site scar.

At the August 2005 Board hearing, the Veteran testified that 
he had no problems with the left tibial scar, and that it was 
not tender and did not bother him.

December 2008 VA examination showed a 15 cm. X .25 cm. linear 
scar along the left anterior tibial area that showed no 
keloid formation, pigmentation changes, soft tissue defect, 
tenderness, or erythema, and was not disfiguring or adherent.  
It had no impact on range of motion.  The diagnosis was 
residual non-disfiguring scar of the left tibial area.  

Clearly, the above-described evidence provides no basis for a 
compensable rating under any applicable rating criteria for 
the veteran's left tibia donor site scar, as there has been 
no evidence of the symptoms required for such rating: the 
donor site scar is not deep, unstable, or painful on 
examination, does not cause limited motion or occupy an area 
or areas exceeding 6 square inches (39 sq. cm.), and does not 
limit the function of the affected tibia.

With respect to 38 C.F.R. § 4.7, the Board has considered the 
veteran's subjective complaints together with the objective 
findings on examinations, and finds that the evidence does 
not show that the left tibia donor site scar more nearly 
approximates a compensable schedular rating under any 
applicable rating criteria at any time during the rating 
period under consideration.  In this regard, the Board notes 
that the Veteran denied any symptoms with respect to the left 
tibial area scar from the previous donor graft site on 
February 2003 VA QTC examination; objective examination 
showed a 12 cm. non-disfiguring scar on the anterior left 
tibia which was soft, non-tender, non-adherent, and at the 
level of the skin; and a non-symptomatic, non-disfiguring 
scar was diagnosed.  At the August 2005 Board hearing, the 
Veteran testified that he had no problems with the left 
tibial scar, and that it was not tender and did not bother 
him.  December 2008 VA examination showed a 15 cm. X .25 cm. 
linear scar along the left anterior tibial area that showed 
no keloid formation, pigmentation changes, soft tissue 
defect, tenderness, or erythema, and was not disfiguring or 
adherent.  It had no impact on range of motion, and the 
diagnosis was residual non-disfiguring scar of the left 
tibial area.  
 
For all the foregoing reasons, the Board finds that a 
compensable schedular rating for the left tibia donor site 
scar is not warranted under any pertinent provision of the 
rating schedule at any time during the rating period under 
consideration, inasmuch as the factual findings do not show 
distinct time periods where that disability exhibited 
symptoms that would warrant different ratings, and the claim 
must thus be denied.  See Hart v. Mansfield, 21 Vet. 
App. 505.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

E.  Extraschedular Ratings

Additionally, the Board finds that there is no showing that, 
at any time during the rating periods under consideration, 
the right elbow, right 5th metacarpal, and left tibia scar 
disabilities have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from 2001 
to 2008 do not objectively show that his right upper 
extremity and left tibia scar disabilities alone markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned schedular ratings), or require frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular ratings for those 
disabilities are adequate in this case.  

In February 2003, the Veteran was noted to be able to brush 
his teeth, dress himself, take a shower, cook, run a vacuum 
cleaner, drive a car, shop for groceries, take out trash 
cans, push a lawn mower, and engage in gardening.  He could 
make a tight fist without difficulty, hand strength was 
normal, and he was able to tie and untie his shoelaces and 
button and unbutton without difficulty.  Although manual 
dexterity was diminished in that he would have difficulty 
with pushing and pulling, he was able to pick up a piece of 
paper and tear it with the right hand, as well as twist, 
probe, touch, and express.  November 2004 VA evaluation noted 
that the Veteran remained physically active by exercising 
routinely.  Although X-rays showed severe right elbow 
osteoarthritis, the examiner concluded that the Veteran had 
only moderate functional disability, and that he was able to 
perform all activities of daily living.  In March 2005, it 
was noted that the Veteran belonged to a gym and did 
exercises including weight-lifting 2 to 3 times per week.  In 
May, he was noted to be leading an active life, playing golf, 
and lifting weights at a gym.  In September, he was noted to 
be doing yard work daily without difficulty except for elbow 
pain.  

In November 2006, it was noted that the Veteran belonged to a 
gym and did exercises including weight-lifting 2 to 3 times 
per week.  Although in December 2008 the Veteran had limited 
use of the right upper extremity due to limited elbow range 
of motion, his right hand strength was only slightly reduced, 
and he was able to tie his shoelaces, fasten buttons, and 
pick up a piece of paper and tear it.  The veteran's left 
tibia donor site scar is non-symptomatic and does not limit 
the function of his affected tibia.  

Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board points out that the 
percentage schedular ratings represent average impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions in civil occupations, and that, 
generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 




ORDER

A rating in excess of 20% for right elbow fracture residuals 
prior to mid-September 2005 is denied.

A rating in excess of 30% for a status post right elbow 
replacement since November 2006 is denied.

A rating in excess of 10% for right 5th metacarpal removal 
residuals with bone graft is denied.

A compensable rating for a left tibia donor site scar is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


